




LOAN AGREEMENT
 
THIS LOAN AGREEMENT (hereinafter, as it may be from time to time amended,
modified, extended, renewed, refinanced and/or supplemented, referred to as this
“Loan Agreement”), is made this 23rd day of  August, 2013 by and between
 
                Jubilant Draximage Inc., a corporation duly organized, validly
existing and in good standing under the laws of Canada (hereinafter referred to
as the “Borrower”),
 
                AND
 
                JUBILANT CADISTA PHARMACEUTICALS INC., a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware (hereinafter referred to as the “Lender”).
 
WITNESSETH:
 
                WHEREAS, the Borrower has requested that the Lender, and the
Lender has agreed to, pursuant to the terms, conditions and provisions of this
Loan Agreement, make available to the Borrower an unsecured recourse loan of up
to the principal amount of Fifteen Million and 00/100 ($15,000,000.00) Dollars
(the “Loan”), with Twelve Million and 00/100 ($12,000,000) Dollars of such Loan
being funded on the date hereof and up to an additional Three Million and 00/100
($3,000,000) Dollars (the “Additional Loan Tranche”) to be funded upon written
request of Borrower and in Lender’s sole and absolute discretion, with such Loan
to be used for the general corporate purposes of the Borrower, including,
without limitation, financing a portion of the working capital requirements and
capital expenditures needs of the Borrower (hereinafter, as it may be from time
to time amended, modified, extended, renewed, refinanced and/or supplemented,
referred to as the “Loan Facility”); and
 
                WHEREAS, the Loan is evidenced by that certain Note dated of
even date herewith, in substantially the form attached hereto as Exhibit “A”,
executed by the Borrower, as the maker, in favor of the Lender, as the payee, in
the aggregate principal amount of $15,000,000.00 (hereinafter, as it may be from
time to time amended, modified, extended, renewed, refinanced, substituted
and/or supplemented, referred to as the “Note”).
 
                NOW, THEREFORE, IN CONSIDERATION OF THESE PREMISES AND THE
MUTUAL REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE BORROWER AND THE LENDER,
EACH PARTY BINDING ITSELF AND ITS SUCCESSORS AND/OR ASSIGNS, THE BORROWER AND
THE LENDER HEREBY AGREE AS FOLLOWS:
 
 

1



 
1.        THE LOAN. Subject to the terms and conditions set forth herein,
including, without limitation, Borrower’s execution and delivery to Lender of
the Note, which Borrower is executing and delivering to Lender simultaneously
herewith, Lender shall make the Loan to Borrower in an amount of up to Fifteen
Million Dollars ($15,000,000)  as follows:  Twelve Million and 00/100
($12,000,000) Dollars of such Loan (the “Initial Loan Tranche”) shall be funded
on the date hereof and up to an additional Three Million and 00/100 ($3,000,000)
Dollars (the “Additional Loan Tranche”) to be funded, in Lender’s sole and
absolute discretion, upon written request of Borrower to Lender which is
delivered within ninety (90) days of the date of this Agreement.    Lender shall
make such funds available to Borrower for the Initial Loan Tranche and, to the
extent it is requested by Borrower and the Lender, in its sole and absolute
discretion, determines to fund same, for the Additional Loan Tranche, by
initiating a wire transfer of such funds, in accordance with written
instructions from Borrower. 
 
2.         PAYMENT OF INTEREST.   (i)  The outstanding principal amount of the
Loan shall bear interest from the date hereof until paid in full at a rate equal
to four percent (4%) per annum; provided, however, that the interest rate shall
be reset effective as of September 1 and March 1 (each such date, an “Interest
Reset Date”), commencing March 1, 2014, so that such four percent (4%) per annum
rate is increased by an amount equal to the increase, if any, in the “Six Month
Libor Rate” (as hereinafter defined) on such Interest Reset Date, over the “Base
Rate” (as hereinafter defined).  For purposes of this Agreement: the “Six Month
Libor Rate” for any particular day (a “Measurement Date”) means the interest
rate, equal to the London Interbank Offered Rate for deposits in United States
Dollars for a period of six (6) months, as published in The Wall Street Journal
on such date (or if not so published, as determined as of the applicable
Measurement Date on any reasonable basis by Lender); the “Base Rate” shall mean
the Six Month Libor Rate on August 15, 2013; and for purposes of determining the
increase, if any, in the interest rate above four percent (4%) per annum on any
Interest Reset Date, the Measurement Date for determining the Six Month Libor
Rate on such Interest Reset Date shall be two (2) business days preceding that
Interest Reset Date.  Notwithstanding the foregoing or anything else to the
contrary contained herein, under no circumstances will the interest rate on the
Loan or under the Note be more than:  (A) seven percent (7%) per annum, except
as the result of the imposition of the Default Rate pursuant to Section 2(iii),
in which case the interest rate on the Loan or under the Note shall not be more
than nine percent (9%) per annum; and (B) the maximum rate allowed by applicable
law.   All computations of interest and fees made or called for under this Loan
Agreement or the Note shall be calculated on the basis of actual days elapsed
over a 360 day year. For the avoidance of doubt, and notwithstanding anything
else to the contrary contained in this Agreement, under no circumstances shall
the interest rate on the principal amount of the Loan ever be less than four
percent (4%) per annum regardless of any decrease in the Six Month Libor Rate as
compared to the Base Rate as determined on any Interest Reset Date.
 
(ii)         Interest on the outstanding principal balance of the Loan shall be
due and payable, in arrears, on each “Payment Date”  (as defined in the next
sentence) until the principal balance is paid in full, all as more fully
described in Paragraph 3 below.   For purposes of this Note:  “Payment Date”
means:  (a) the last business day of February and August; (b) the Maturity Date;
(c) the date of any mandatory or optional prepayments; and (d) the date any
principal amount of the Loan is required to be repaid to Lender pursuant to a
“Notice of Demand” (as defined in Paragraph 3).
 
 

2



 
(iii)        Should any monies remain unpaid after their due date herein or as
accelerated according to the terms hereof, or in such other circumstances as
provided herein (including, upon the occurrence of an Event of Default), then
the interest rate on the outstanding principal amount of the Loan shall be
increased to a rate equal to two percent (2.0%) per annum above the interest
rate then in effect (which increased rate of interest shall be hereinafter
referred to as the “Default Rate”).  In no event shall any interest rate under
this Loan Agreement or the Note exceed the maximum rate allowed by applicable
usury law.  The Borrower acknowledges the Default Rate to be liquidated damages,
and as such, to be reasonable compensation to the Lender for expenses, work and
services arising from the loss of income as well as loss of other investment
opportunities by reason of allocating the amount of the Loan for the term
thereof.
 
3.         Repayment of Principal and Interest. The Borrower shall pay the
principal amount of the Loan outstanding on the “Maturity Date” (as defined
below in this Paragraph 3), unless such date is extended in writing by Lender,
in its sole and absolute discretion upon the written request of the Borrower not
less than thirty (30) days prior to the then Maturity Date.  For purposes of
this Agreement, the “Maturity Date” shall initially mean August 22, 2014, and if
extended by Lender, shall mean the last business day of the twelfth or twenty
fourth calendar month (as determined by Lender, in its sole and absolute
discretion, at the time of any such extension) commencing after the scheduled
Maturity Date to which the last such agreed to extension by Lender relates.   If
the Maturity Date, or a Payment Date, shall not be a business day, then the
applicable Maturity Date or Payment Date shall be the next business day after
the originally scheduled Maturity Date or Payment Date.  In addition, the
Borrower will pay all accrued and unpaid interest on each Payment Date
commencing on the last business day of February 2014.  All accrued and unpaid
interest fees, expenses and other sums due and owing under this Loan Agreement
and the Note shall be due and payable on the Maturity Date, or earlier to the
extent otherwise required pursuant to the terms of this Loan Agreement or the
Note.   Notwithstanding the foregoing or anything else to the contrary contained
in the Loan Agreement, in the Note or otherwise, the Lender shall have the right
to demand payment from the Borrower at any time of all or any part of the Loan
by delivering to Borrower a written demand for payment (a “Notice of Demand”). 
The Borrower shall repay the principal amount of the Loan demanded under a
Notice of Demand, together with all accrued and unpaid interest thereon (and all
prepayment fees, if any, described in Paragraph 4(ii) below), and all other
obligations under this Loan Agreement or the Note with respect to which payment
is demanded under the Notice of Demand, within thirty (30) days of Lender’s
delivery of such notice; provided, however, that if such thirtieth (30th) day is
not a business day, then such amounts shall be due on the next business day
following such thirtieth (30th) business day.
 
4.          Prepayment.  (i)  Optional Prepayment.  The Borrower may prepay the
principal due under of the Loan, in whole or in part, with each payment being in
multiples of $1,000,000, without penalty or a premium, at any time upon the
giving of not less than thirty (30) business days’ prior express written notice
to the Lender, subject to the following:

 
(a)          Any partial prepayment of principal shall be applied against the
outstanding principal balance of the Loan;  and
 
(b)          Any principal prepayment shall be accompanied by payment of all
unpaid accrued interest on the Loan, together with all other unpaid sums,
expenses and fees due and owing hereunder, including, without limitation, the
prepayment fee pursuant to Paragraph 4(ii),  all of which fees, if any, shall be
deemed to have been earned, provided, however, that if the amount received is
insufficient to pay all such principal, interest, and other amounts due, the
amount received shall be applied in the order and priority determined in the
sole discretion of Lender; and
 
(ii)  The prepayment fee payable in connection with any prepayment of the Loan,
pursuant to this Paragraph 4, Paragraph 3 or otherwise, shall be in amount
sufficient to compensate Lender for any loss, cost or expense incurred by it as
a result of the prepayment, including any loss or expense arising from fees
payable to terminate the loans, if any, obtained by Lender  (including pursuant
to any credit facility to which it may be a party) for the purpose of funding
the Loan in whole or in part.
 
 

3



 
(iii)  Loan amounts that are repaid to Lender, whether pursuant to this
Paragraph 4, Paragraph 3 or otherwise, may not be re-borrowed.
 
5.         Late Charge.  In the event that any payment, including, without
limitation, interest and/or principal, required to be made by the Borrower under
this Loan Agreement or the Note shall not be received by the Lender within ten
(10) days after the same shall become due and payable, then the Lender may
charge, and if so charged, the Borrower shall pay upon demand, a late charge
equal to two percent (2.0%) of such delinquent payment for the purpose of
defraying the expense incident to the handling of such delinquent payment.
 
6.         Tender of Payment.  All payments pursuant to the Loan Agreement or
the Note shall be made in immediately available lawful funds of the United
States on a Payment Date at the office of the Lender located at 207 Kiley Drive,
Salisbury, Maryland 21801, or at such other place as the Lender shall designate
in writing from time to time, and shall be credited as the funds become
available in lawful money of the United States.  All sums payable to the Lender
which is due on a day other than a business day shall be made on the next
succeeding business day and such extended time shall be included in the
computation of interest.  All payments under this Loan Agreement and the Note
shall be applied to pay late charges, accrued and unpaid interest, principal,
escrows (if any) and any other fees, costs and expenses which the Borrower is
obligated to pay under this Loan Agreement and the Note, in such order as the
Lender may elect from time to time in its sole discretion.
 
7.         Time of Payment.  Whenever any payment to be made by the Borrower to
the Lender pursuant to the terms of this Loan Agreement or the Note (i) shall be
tendered by the Borrower to the Lender in immediately available funds prior to
or at 2:00 p.m. on the date when due (which date shall be a Business Day), then
such payment shall be considered to have been made on that business day, (ii)
shall be tendered by the Borrower to the Lender in immediately available funds
after 2:00 p.m. on the date when due (which date shall be a business day), then
such payment shall be considered to have been made on the next succeeding
business day or (iii) shall be stated to be due on a day which is not a business
day, such payment may be made on the next succeeding business day.
 
8.         Representations and Warranties.  To induce the Lender to lend the
proceeds of the Loan to the Borrower pursuant to this Loan Agreement, the
Borrower makes the following representations and warranties as of the date
hereof and as of the date of delivery of any written request  for the Additional
Loan Tranche and Lender’s funding thereof, if any:
 
(i)          The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of  Canada;
 
(ii)         The Borrower has all requisite power, authority and legal right (a)
to borrow hereunder, (b) to execute and deliver this Loan Agreement and the Note
and to consummate the transactions and perform its obligations hereunder and
thereunder and (c) to own its properties and assets and to carry on and conduct
its business as presently conducted;
 
(iii)        The execution, delivery and performance by the Borrower of this
Loan Agreement and the Note have been duly authorized by all necessary corporate
action on the part of the Borrower;
 
 

4



 
(iv)        Neither the execution and delivery of this Loan Agreement or the
Note, nor the consummation of the transactions contemplated hereunder or
thereunder, or the compliance with or performance of the terms and conditions
herein or therein will result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the property or assets of
the Borrower, except as contemplated or provided herein or therein, or is
prevented by, limited by, conflicts with or will result in the breach or
violation of or a default (with due notice or passing of time or both) under the
terms, conditions or provisions of (a) the Borrower’s certificate of
incorporation or bylaws or other organizational documents, (b) any indenture,
evidence of indebtedness, loan or financing agreement, or other agreement or
instrument of whatever nature to which the Borrower is a party or by which the
Borrower is bound, or (c) to the best of the Borrower’s knowledge, any provision
of any existing law, rule, regulation, order, writ, injunction or decree of any
court or federal, state, county or municipal governmental authority to which the
Borrower is subject;
 
(v)         There is no action, suit, proceeding, inquiry, hearing or
investigation pending or, to the best of the Borrower’s knowledge, threatened in
any court of law or in equity, or before or by any federal, state, county or
municipal governmental authority, wherein there is a reasonable probability that
an unfavorable determination, decision, decree, ruling or finding would (a)
result in any material adverse change in the business, assets, liabilities,
financial condition, properties or operations of the Borrower, (b) materially
adversely affect the transactions contemplated by this Loan Agreement or the
Note, and the ability of the Borrower to perform any obligation hereunder and
thereunder, or (c) adversely affect the validity or enforceability of this Loan
Agreement or the Note.  To the best of the Borrower’s knowledge, the Borrower is
not in violation of or in default with respect to any order, writ, injunction,
decree or demand of any such court or governmental authority;
 
(vi)        This Loan Agreement and the Note, when executed and delivered by the
Borrower, will constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms;
 
(vii)       All information and financial and other data contained in financial
statements and reports previously furnished by the Borrower to the Lender are
true, correct and complete as of the date of said statements and reports, and
there has been no material adverse change with respect thereto since the dates
thereof.  No information has been omitted which would make the information
previously furnished to the Lender in such reports and financial statements
misleading or incorrect in any material respect.  Any and all financial
statements and reports of the Borrower previously furnished to the Lender by the
Borrower present fairly the financial position of the Borrower as at their
respective dates and the results of operations and changes in financial position
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.  Since the date of the last financial
statements previously furnished to the Lender, there has been no material
adverse change in the financial condition, business or operations of the
Borrower other than changes in the ordinary course of business or as disclosed
in writing to the Lender;
 
(viii)      The Borrower has duly filed or caused to be filed all federal, state
and local and any other tax reports and returns which are required to be filed
by the Borrower and has paid or made provision for the payment of, all taxes,
assessments, fees and other governmental charges which have or may have become
due pursuant to said returns, or otherwise pursuant to any assessment received
by the Borrower, except such taxes, if any, as are being contested in good faith
by the Borrower by appropriate proceedings (provided that such contest shall not
result in any of the Borrower’s properties being subject to loss or forfeiture)
and for which the Borrower has accrued the estimated liability on its balance
sheet for the payment thereof;
 
(ix)         The Borrower has good and marketable title to all of its properties
and assets listed in the most recent financial statements delivered to the
Lender on or prior to the date hereof (except (a) as otherwise expressly
described in said financial statements, and (b) those properties and assets
disposed of since the date of said financial statements in the ordinary course
of business); and
 
 

5



 
  (x)          The Borrower is not in violation of or in default, in any
material respect, under any applicable federal, state, local or any other laws,
ordinances, rules and/or regulations which materially and adversely affect the
financial condition or operations of the Borrower, and the Borrower is not in
violation of or default in any material and adverse respect under any indenture,
evidence of indebtedness, loan or financing agreement or other agreement or
instrument of whatever nature to which the Borrower is a party or by which the
Borrower is bound, a default under which might have consequences that would
materially adversely affect the Borrower’s financial condition or operations,
except as disclosed in writing to the Lender. 
 
9.         CERTAIN AFFIRMATIVE COVENANTS.

 
(i)        Notice of Event of Default.  Within two (2) business days of becoming
aware of any Event of Default or an event which with the giving of notice and
the passage of time would constitute an Event of Default, the Borrower shall
give the Lender written notice thereof, together with a written statement of the
president of the Borrower in his/her capacity as an authorized officer setting
forth the details thereof and any action with respect thereto taken or
contemplated to be taken by the Borrower.
 
(ii)         Notice of Material Adverse Change.  Within two (2) business days of
becoming aware thereof, the Borrower shall give the Lender written notice
concerning any material adverse change in the business, assets, operations or
financial condition of the Borrower, setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by the Borrower.

 
(iii)        Notice of Material Proceedings.  Within two (2) business days of
becoming aware thereof, the Borrower shall give the Lender written notice of the
commencement, existence or threat of any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower, including
without limitation, litigation, arbitration or administration proceedings which,
if adversely decided, would result in a material adverse effect on the business,
assets, operations or financial condition of the Borrower or on the ability of
the Borrower to perform its obligations under this Loan Agreement or the Note.

 
(iv)        Notice of Material Claims.  The Borrower shall notify the Lender,
within two (2) Business Days, of all written claims, complaints, orders,
citations or notices, whether formal or informal, received by the Borrower from
a governmental authority or other person or entity relating to any law,
including, without limitation, any environmental law or health and safety law,
which could reasonably be expected to result in a material adverse effect.  Such
notices shall include, among other information, the name of the party who filed
the claim, the potential amount of the claim, and the nature of the claim.

 
(v)        Preservation and Maintenance of Properties and Assets.   At all times
throughout the term of this Loan Agreement and the Note the Borrower shall
operate, maintain and preserve all rights, privileges, franchises, licenses and
other properties and assets necessary to conduct the Borrower’s business in
accordance with all applicable governmental laws, ordinances, approvals, rules
and regulations and requirements, including, but not limited to, zoning,
sanitary, pollution, building, Environmental Laws and safety laws and
ordinances, rules and regulations promulgated thereunder.
 
10.         Financial Statements; Reports and Books and Records.  
 
(i) The Borrower covenants and agrees that it (a) shall keep and maintain
complete and accurate books and records, and (b) shall permit the Lender and any
authorized representatives of the Lender to have reasonable access to and to
inspect, examine and make copies of the books and records at the Borrower’s
principal place of business.
 
 

6



 
(ii)         The Borrower covenants and agrees that it shall furnish, or cause
to be furnished, to the Lender, at the Borrower’s own cost and expense, as soon
as available after the end of each fiscal year of the Borrower, but in any event
within one hundred fifty (150) days of each fiscal year end of the Borrower
during the term of this Loan Agreement, annual financial statements of the
Borrower prepared in accordance with GAAP certified by the president or chief
financial officer of the Borrower as being true, correct and complete.
 
(iii)        The Borrower covenants and agrees that it shall furnish, or cause
to be furnished, to the Lender, at the Borrower’s own cost and expense, as soon
as available after the first, second and third fiscal quarters of the Borrower,
but in any event no later than forty-five (45) days after each such fiscal
quarter during the term of this Loan Agreement, “unaudited” management prepared
financial statements of the Borrower for such fiscal quarter period, all in
reasonable detail, setting forth in comparative form the corresponding figures
for the corresponding dates and periods during the preceding fiscal year, and
certified by the president or chief financial officer of the Borrower in his
capacity as an authorized officer as presenting fairly the financial position of
the Borrower as of the end of such dates and fiscal periods and the results of
its operations and cash flows for such fiscal periods, in conformity with
Generally Accepted Accounting Principles applied in a manner consistent with
that of the most recent annual financial statements furnished to the Lender,
subject to normal and recurring audit adjustments.
 
(iv)        The Borrower covenants and agrees that it shall furnish to the
Lender any other financial and other information reasonably requested by the
Lender.
 
11.         Fees and Expenses.  At all times throughout the term of this Loan
Agreement, the Borrower shall pay or reimburse the Lender for all reasonable
fees and out-of-pocket expenses actually earned or incurred by the Lender with
respect to the enforcement of the Borrower’s obligations hereunder, including,
but not limited to, the reasonable fees and expenses of the Lender’s attorneys
reasonably incurred in the enforcement of Lender’s rights as set forth in this
Loan Agreement and the Note.  Any expenses so paid by the Lender shall be deemed
advances under this Loan Agreement and the Note and shall be treated as set
forth in Paragraph 12 hereof.
 
12.         Advances.   At any time during the term of this Loan Agreement, if
the Borrower should fail to perform or observe, or to cause to be performed or
observed, any covenant or obligation of the Borrower under this Loan Agreement
or the Note, then the Lender, may, after the issuance of written notice to the
Borrower (but shall be under no obligation to), take such steps as are necessary
to remedy any such nonperformance or nonobservance and provide for payment
thereof.  All amounts advanced by the Lender pursuant to this Paragraph 12 shall
become an additional obligation of the Borrower to the Lender, and shall become
immediately due and payable by the Borrower, together with interest thereon at
the Default Rate.
 
13.         Further Assurances.  The Borrower shall, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments and documents as may
reasonably be required for carrying out the intention of or facilitating the
performance of this Loan Agreement or the Note.
 
 

7



 
14.     Indemnification.  The Borrower agrees to and does hereby indemnify,
protect, defend and save harmless the Lender, as well as the Lender’s
affiliates, directors, officers, employees, agents, attorneys and shareholders
(hereinafter referred to collectively as the “Indemnified Parties” and
individually as an “Indemnified Party”) from and against any and all losses,
damages, expenses or liabilities of any kind or nature and from any suits,
claims, or demands, including reasonable counsel fees incurred in investigating
or defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with the Loan; provided,
however, the Borrower shall not be obligated to indemnify, protect, defend and
save harmless an Indemnified Party, if the loss, damage, expense or liability
was caused by or resulted from said Indemnified Party’s own gross negligence or
willful misconduct.
 
In case any action shall be brought against an Indemnified Party based upon any
of the above provisions and in respect to which indemnity may be sought against
the Borrower, said Indemnified Party, against whom such action was brought shall
promptly notify the Borrower in writing, and the Borrower shall assume the
defense thereof, including the employment of counsel selected by the Borrower
and reasonably satisfactory to said Indemnified Party, the payment of all costs
and expenses and the right to negotiate and consent to settlement.  Upon
reasonable determination made by said Indemnified Party, said Indemnified Party
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof.  The Borrower shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the Borrower’s consent, or if there be a final judgment for the claimant in any
such action, the Borrower agrees to indemnify and save harmless said Indemnified
Party against whom such action was brought from and against any loss or
liability by reason of such settlement or judgment.  The provisions of this
Paragraph 14 shall survive the termination of this Loan Agreement and the
repayment of the Loan evidenced by the Note.
 
15.         Events of Default.   The occurrence of any of the following events
and the passing of any applicable notice and cure periods shall constitute an
“Event of Default” under this Loan Agreement and the Note (hereinafter referred
to as an “Event of Default”):
 
(i)          Any representation or warranty made by or on behalf of the
Borrower, Jubilant Pharma Limited, a corporation organized under the laws of
Singapore (the “Guarantor”), or any other person or entity pursuant to or in
connection with the Loan, this Loan Agreement or the Note, or in any report,
agreement, document, certificate, financial statement or other writing furnished
by or on behalf of the Borrower, Guarantor and/or any other person or entity to
the Lender in connection with the Loan, shall prove to be false, incorrect or
misleading in any material respect as of the date when made;
 
(ii)         The Borrower shall have failed to make a payment of any installment
of principal and/or interest on the Loan on its due date;
 
(iii)        The Borrower shall have failed to duly observe or perform any
covenant, condition or agreement with respect to the payment of monies on the
part of the Borrower to be observed or performed pursuant to the terms of this
Loan Agreement or the Note, other than the payment of interest and/or principal
which shall be governed by subparagraph (ii) above and such default shall have
remained uncured for a period of ten (10) days after notice thereof to the
Borrower by the Lender; or
 
(iv)        The Borrower or Guarantor shall have applied for or consented to the
appointment of a custodian, receiver, trustee or liquidator of all or a
substantial part of its assets; or shall generally be unable to pay its  debts
when due; or shall have admitted in writing the inability to pay its debts as
they mature; or shall have made a general assignment for the benefit of its
creditors; or shall have filed a petition or an answer seeking an arrangement
with its creditors or shall have taken advantage of any insolvency law; or shall
have submitted an answer admitting the material allegations of a petition in
bankruptcy or insolvency proceeding; or an order, judgment or decree shall have
been entered, without the application, approval or consent of the Borrower or
Guarantor, as applicable, by any court of competent jurisdiction appointing a
custodian, receiver, trustee or liquidator of the Borrower or the Guarantor or a
substantial part of any of its assets; or if any order for relief shall have
been entered under any applicable bankruptcy law.
 
 

8



 
16.       Remedies.  Upon the occurrence of an Event of Default, and at any time
thereafter during the continuance of such Event of Default, the Lender may take
one or more of the following remedial steps:
 
(i)          Declare immediately due and payable the outstanding principal
balance of the Loan, together with all accrued and unpaid interest, fees and
other sums or expenses payable hereunder and under the Note, and accordingly
accelerate payment thereof, without presentment, demand or notice of any kind,
all of which are expressly waived, notwithstanding anything to the contrary
contained herein or elsewhere;
 
(ii)         Take any action at law or in equity (a) to collect the payments
then due and thereafter to become due under this Loan Agreement and the Note or
(b) to enforce performance and observance of any obligation, agreement or
covenant of the Borrower under this Loan Agreement and the Note; and
 
(iii)        Exercise any and all rights and remedies which are provided for in
the Loan Agreement and the Note (or in any instrument or document related
thereto, including, without limitation, the Guaranty by Guarantor set forth
below).
 
17.       ACKNOWLEDGEMENT OF LENDER’S RIGHT TO DEMAND PAYMENT.    Nothing in
Paragraph 15 or Paragraph 16 or any other provisions in this Loan Agreement or
in the Note shall limit the Lender’s right to demand repayment of all or any
portion of the outstanding principal amount of the Loan, accrued and unpaid
interest, together with all prepayment fees and other sums and expenses,
pursuant to Paragraph 3, regardless of whether an Event of Default has
occurred.  The rights granted pursuant to this Loan Agreement to Lender in
connection with the occurrence of an Event of Default are in addition to, and
not intended to limit, such rights granted to Lender pursuant to Paragraph 3.
 
18.         No Notices.  In order to entitle the Lender to exercise any remedy
available to the Lender under Paragraph 16, it shall not be necessary for the
Lender to give any notice, other than such notice as may be required expressly
in this Loan Agreement or by applicable law.
 
19.         Agreement to Pay Attorneys’ Fees and Expenses.  If this Loan
Agreement or the Note is placed in the hands of an attorney for collection, by
suit or otherwise, or to enforce its collection, the Borrower immediately and
without demand will pay all reasonable costs of collection and litigation
together with reasonable attorneys’ fees.
 
20.         No Additional Waiver Implied by One Waiver.  In the event any
agreement contained in this Loan Agreement or the Note should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.
 
21.         Failure to Exercise Rights.   Nothing herein contained shall impose
upon the Lender any obligation to enforce any terms, covenants or conditions
contained in this Loan Agreement or the Note.  Failure of the Lender, in any one
or more instances, to insist upon strict performance by the Borrower of any
terms, covenants or conditions of this Loan Agreement or the Note or any
document, agreement, instrument or certificate executed by the Borrower in
connection with this Loan Agreement or the Note, shall not be considered or
taken as a waiver or relinquishment by the Lender of its right to insist upon
and to enforce in the future, by injunction or other appropriate legal or
equitable remedy, strict compliance by the Borrower with all the terms,
covenants and conditions of this Loan Agreement or the Note and said other
documents.  The consent of the Lender to any act or omission by the Borrower
shall not be construed to be a consent to any other or subsequent act or
omission or to waive the requirement for the Lender’s consent to be obtained in
any future or other instance.
 
 

9




 




22.         Successors and Assigns.  All of the terms, covenants, warranties and
conditions contained in this Loan Agreement shall be binding upon and inure to
the sole and exclusive benefit of the Borrower and the Lender and their
respective successors and assigns.

 
23.        Notices.  Unless otherwise indicated differently, all notices,
payments, requests, reports, information or demands which any party hereto may
desire or may be required to give to any other party hereunder, shall be in
writing and shall be personally delivered or sent by confirmed telecopy
transmission, nationally recognized overnight courier or first-class certified
or registered United States mail, postage prepaid, return receipt requested, and
sent to the party at its address appearing below or such other address as any
party shall hereafter inform the other party hereto by written notice given as
aforesaid:
 
 
If to the Borrower:
Jubilant Draximage Inc.
 
 
16751 Transcanada Hwy
 
 
Kirkland, Quebec
 
 
H9H 4J4
 
 
 
 
 
Attn:  [________]
 
 
Fax No.:  [____]
 
 
 
 
If to Lender:
JUBILANT CADISTA PHARMACEUTICALS INC.
 
 
207 Kiley Drive
 
 
Salisbury, Maryland 21801
 
 
Fax No. [_______]

 
All notices, payments, requests, reports, information or demands so given shall
be deemed effective upon receipt or, if mailed, upon receipt or the expiration
of the third day following the date of mailing, whichever occurs first, except
that any notice of change in address shall be effective only upon receipt by the
party to whom said notice is addressed.  A failure to send the requisite copies
does not invalidate an otherwise properly sent notice to the Borrower and/or the
Lender.
 
24.         Modification In Writing.   This Loan Agreement and the Note is the
entire agreement between the Borrower and the Lender relating to the Loan, and
supersedes all prior agreements whether written or oral, with respect to the
subject matter hereof.  This Loan Agreement and the Note may not be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.
 
25.         Rights, Powers and Remedies are Cumulative.  None of the rights,
powers and remedies conferred upon or reserved to the Lender in this Loan
Agreement is intended to be exclusive of any other available right, power or
remedy, but each and every such right, power and remedy shall be cumulative and
not alternative, and shall be in addition to every right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute.  Any forbearance, delay or omission by the Lender in the exercise of
any right, power or remedy shall not impair any such right, power or remedy or
be considered or taken as a waiver or relinquishment of the right to insist upon
and to enforce in the future, by injunction or other appropriate legal or
equitable remedy, any of said rights, powers and remedies given to the Lender
herein.  The exercise of any right or partial exercise thereof by the Lender
shall not preclude the further exercise thereof, and the same shall continue in
full force and effect until specifically waived by an instrument in writing
executed by the Lender.
 
 

10



 
26.         Usurious Interest Rate.   Notwithstanding anything to the contrary
contained in this Loan Agreement or in the Note, the effective rate of interest
under this Loan Agreement and the Note shall not exceed the maximum effective
rate of interest permitted by applicable law.  In the event that the interest
referred to hereunder would be usurious in the Lender’s opinion at any time, the
Lender reserves the right to reduce the interest payable by the Borrower.  The
provisions of this Paragraph 26 shall survive the repayment of the Loan.
 
27.         No Assignment.  The Borrower may not assign any of its right, title
or interest under this Loan Agreement, nor may the Borrower delegate any of its
obligations and duties under this Loan Agreement or the Note.  Any attempted
assignment or delegation in contravention of the foregoing shall be null and
void.
 
28.         Conflicting Paragraphs.  In the event any paragraphs of this Loan
Agreement shall be determined to be apparently contrary to or conflicting with
any other paragraph of this Loan Agreement, then the paragraph containing the
more specific provisions shall control and govern with respect to such apparent
conflict.
 
29.         DELAWARE Law Governs.  This Loan Agreement and the Note and all
matters relating thereto shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws principles.
 
30.         Absolute Liability of the Borrower.   The liability of the Borrower
shall be absolute and unconditional and without regard to the liability of any
other party, except as otherwise provided herein.
 
 

11



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers, all as of the day and
year first above written.
 
 
BORROWER:
 
 
 
JUBILANT DRAXIMAGE INC..
 
 
 
By:
/sd/Rahul Devnani
 
 
Name: Rahul Devnani
 
 
Title: Vice President ( Finance)
 
 
 
 
LENDER:
 
 
 
JUBILANT CADISTA PHARMACEUTICALS INC.
 
 
 
 
By:
/sd/ Kamal Mandan
 
 
Name: Kamal Mandan
 
 
Title: Chief Financial Officer

 
guaranty.  In order to induce Lender to enter into the above Loan Agreement and
make the Loan, Jubilant Pharma Limited., a corporation organized under the laws
of Singapore (“Guarantor”), hereby guaranties the full, prompt and unconditional
payment when due, of each and every liability and obligation of  Borrower owing
to the to the Lender under this Loan Agreement and/or the Note, when and as the
same shall become due, whether at the stated maturity date, by acceleration, on
demand or otherwise, and the full, prompt, and unconditional performance of each
and every term and condition of any covenant to be performed by Borrower under
this Agreement and/or the Note (all liabilities, obligations and covenants of
Borrower under this Loan Agreement and the Note are collectively referred to as
the “Loan Obligations”).  This guaranty is absolute, continuing and
unconditional and irrevocable and is a guaranty of payment and performance as a
primary obligor, not a guaranty of collection.  Guarantor waives any right to
require Lender, as a condition of payment or performance Guarantor hereunder to
proceed against Borrower or any other person or entity or to pursue any other
remedy or enforce any other right.  To the extent permitted by applicable law,
Guarantor unconditionally waives diligence, demand or notice of any kind
whatsoever with respect to this guaranty or the Loan Obligations or with respect
to any condition or circumstance whatsoever that might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety or
that might otherwise limit recourse against Guarantor.  Until such time as the
Loan Obligations have been fully and indefeasibly been repaid to Lender,
Guarantor hereby irrevocably and unconditionally waives and relinquishes any and
all statutory, contractual, common law, equitable or other rights and claims the
Guarantor may have against Borrower in connection with the Loan Obligations,
including,  without limitation, any claim (i) to seek reimbursement,
contribution, indemnification, set-off or other recourse from or against
Borrower in connection with any payment by Guarantor pursuant to this Guaranty,
or (ii) to be subrogated to the Lender’s rights under this Loan Agreement and/or
the Note upon the Guarantor’s performance under this Guranty.   Guarantor shall
not have the right to consent to, or receive any notice of, any supplement to or
amendment, waiver or modification of the terms of this Loan Agreement or the
Note, and no notice or demand on Guarantor shall entitle Guarantor to any other
notice or demand in the same, similar or any other circumstances.  Borrower and
Lender may renew, extend, change or modify the time, manner, place or terms of
payment, performance or observance of any or all of the Loan Obligations and
settle or compromise any or all of such Loan Obligations all in such manner and
upon such terms as the Borrower and Lender may deem proper, without notice to or
further assent of Guarantor.  Guarantor shall remain bound under this Guaranty
notwithstanding such renewal, extension, change, modification, release,
settlement or compromise.  No failure on the part of Lender, or delay by Lender,
in exercising any right under or with respect to this Guaranty shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right
preclude any other further exercise thereof or the exercise of any other right
of the Lender with respect to this Guaranty. The terms and provisions of
Paragraphs 19, 22, 24, 27 and 29 of the Loan Agreement shall apply mutatis
mutandis to this Guaranty, as if this Guaranty were the Loan Agreement and the
Guarantor was a party to the Loan Agreement as Borrower.  For the avoidance of
doubt, any capitalized term used in this Guaranty that is not otherwise defined
in this Guaranty shall have the meaning ascribed to it in the above Loan
Agreement.
 
JUBILANT PHARMA LIMITED..
 
By:
/sd/ Shyam S. Bhartia
 
Name: Shyam S. Bhartia
 
Title: Director
 
Date: August 23, 2013

 
 

12



 
EXHIBIT “A”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN
LOAN AGREEMENT
BY AND BETWEEN JUBILANT DRAXIMAGE INC., AS THE BORROWER,
AND
JUBILANT CADISTA PHARACEUTICALS INC., AS THE LENDER,
DATED _______, 2013
 
Form of Note
 
$15,000,000.00
[_______], [_______]

August ___, 2013
 
                FOR VALUE RECEIVED, the undersigned, JUBILANT DRAXIMAGE INC., a
corporation duly organized, validly existing and in good standing under the laws
of Canada (hereinafter referred to as the “Borrower”), promises to pay to the
order of JUBILANT CADISTA PHARMACEUTICALS INC., a corporation organized and good
standing under the laws of the State of Delaware,  its successors and/or assigns
(hereinafter collectively referred to as the “Lender”) on or before the Maturity
Date, or such earlier date as may be determined pursuant to the terms,
conditions and provisions of the “Loan Agreement” (as such term is defined
below), including, without limitation, upon the demand of Lender, the principal
sum of FIFTEEN MILLION AND 00/100 ($15,000,000.00) DOLLARS, or such lesser
principal amount of the Loan as has been funded by Lender and shall then
constitute the Loan owing by Borrower.  The Borrower hereby further promises to
pay to the order of the Lender interest on the unpaid principal amount
outstanding under this Note (hereinafter, as it may be from time to time
amended, modified, extended, renewed, refinanced, substituted and/or
supplemented, referred to as this “Note”) from the date outstanding until paid
in full at the applicable interest rate per annum determined pursuant to the
terms, conditions and provisions of Paragraph 2(i) or Paragraph 2(iii) of, or as
otherwise provided for in, the Loan Agreement payable on the dates set forth in
Paragraph 2(ii), Paragraph 3, Paragraph 4 and Paragraph 16 of, or as otherwise
provided in, the Loan Agreement.  Defined terms used but not expressly defined
herein shall have the same meanings when used herein as set forth in the Loan
Agreement.
 
                All payments of principal, interest and fees hereunder shall be
due and payable to the Lender not later than 2:00 p.m. (Salisbury, Maryland
time), on the day when due, all as more fully and accurately set forth in
Paragraph 6 of the Loan Agreement.  Such payments shall be made in United States
Dollars in immediately available funds without setoff, counterclaim (other than
a compulsory counterclaim) or other deduction of any nature.
 
                Except as otherwise provided in the Loan Agreement, if any
payment of principal, interest or fees hereunder shall become due on a day which
is not a business day, such payment shall be made on the next following business
day and such extension of time shall be included in computing interest in
connection with such payment.
 
 

13



 
                This Note is the “Note” referred to in, and is entitled to the
benefits of that certain: (a)  Loan Agreement dated August ___, 2013, executed
by and between the Borrower and the Lender (hereinafter, as it may be from time
to time amended, modified, extended, renewed, refinanced and/or supplemented,
referred to as the “Loan Agreement”), which among other things provides for: 
(i) the acceleration of the maturity hereof upon the occurrence of certain
events; (ii) the demand for payment of the principal amount of this Note,
accrued and unpaid interest thereon and other fees and expenses in connection
therewith at any time in Lender’s discretion;  and (iii) prepayments in certain
circumstances and upon certain terms and conditions; and (b) Guaranty, dated as
of the same date, executed by Jubilant Pharma Limited., a corporation organized
under the laws of Singapore.
 
                The Borrower hereby expressly waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Loan Agreement.
               
This Note and the rights and obligations of the parties hereunder shall be
construed, interpreted, enforced and governed by the laws of the State of
Delaware, excluding the laws applicable to conflicts and choice of laws.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its proper and duly authorized officer and attested, pursuant to
the resolution of its Board of Directors, all on the day and year first
hereinabove written.
 
 
 
JUBILANT DRAXIMAGE INC.
 
ATTEST:
 
as the Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 

 
 

14



 

